J-A16034-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JENNIFER BITZER, IN HER OWN               :  IN THE SUPERIOR COURT OF
 RIGHT, AND AS EXECUTRIX OF THE            :        PENNSYLVANIA
 ESTATE OF LYNNE E. BITZER, AND            :
 KAREN BITZER                              :
                                           :
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 BRENNTAG NORTHEAST, INC.,                 :
 Armstrong WORLD INDUSTRIES,               :
 INC., BARLEY SNYDER, LLP AND              :
 ALAN J. HAY, M.D.                         : No. 111 MDA 2019

              Appeal from the Order Entered December 20, 2018
              in the Court of Common Pleas of Lancaster County
                       Civil Division at No(s): 18-05895

BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                       FILED OCTOBER 15, 2020

      Jennifer Bitzer (“Bitzer”), in her own right, and as Executrix of the Estate

of Lynne E. Bitzer (“Decedent”), and Karen Bitzer (“Karen”) (collectively,

“Plaintiffs”), appeal from the Order sustaining Preliminary Objections as to

Bitzer’s Complaint, filed on behalf of Brenntag Northeast, Inc. (“Brenntag”),

Armstrong World Industries, Inc. (“Armstrong”), Barley Snyder, LLP (“Barley

Snyder”), and Alan J. Hay, M.D. (“Dr. Hay”) (collectively, “Defendants”). We

affirm.

      As the trial court dismissed Plaintiffs’ Complaints based upon the

Preliminary Objections filed by Defendants, we must accept as true all well-

pleaded, material, and relevant facts alleged in the Complaint, and every
J-A16034-20


inference that is fairly deducible from those facts. See Commonwealth by

Shapiro v. UPMC, 208 A.3d 898, 908 (Pa. 2019) (setting forth the scope and

standard of review of an order sustaining preliminary objections due to legal

insufficiency).

      As alleged in the Complaint, between 1965 and November 2003,

Decedent was employed by Armstrong, in the Inspection Department of its

Lancaster flooring plant. See Complaint, 7/24/18, at ¶¶ 11-12. During that

time, Decedent was exposed to trichloroethylene, methylene chloride and

methyl ethyl ketone (“the toxic chemicals”). Id. at ¶ 13. The toxic chemicals

were used by Armstrong in a “Safety Solvent” manufactured by Brenntag. Id.

As a result of his exposure to the toxic chemicals, Decedent developed multiple

myeloma, which in turn caused his death on June 22, 2013. Id. at ¶¶ 14-15.

      In 2016, by Writ of Summons, George Chada, Esquire (“Attorney

Chada”), initiated identical litigation on behalf of Plaintiffs, and over thirty

additional plaintiffs, in the Court of Common Pleas of Lancaster County, at

docket number CI-03605 (“the 2016 case”). The procedural posture of the

2016 case is relevant to an understanding of the instant appeal. Thus, we set

forth the trial court’s summary of the history of the 2016 case as follows:

      I. PROCEDURAL HISTORY

      This case has a long and complex procedural history. …
      Complicating matters is the company the case keeps. It is just
      one of thirty cases currently on appeal involving numerous
      [plaintiffs] brought primarily against defendants [Armstrong] and
      [Brenntag,] but including various other defendants on occasion.
      Although these cases are distinct, they do overlap significantly in

                                     -2-
J-A16034-20


     regard to their facts and to the legal issues at play. Many times,
     similar orders were entered across all [of] these cases, and the
     procedural history will reflect that reality.

     A. Pleadings History

     On August 15, 2017, thirty-six similarly[-]situated cases were
     assigned to the undersigned judge. Counsel met and agreed to
     attempt to streamline the pleadings process by instituting a model
     case structure in which the court would rule on preliminary
     objections in four model cases[,] and the parties would use these
     rulings to guide future pleadings. This case was not one of the
     model cases.

     This case began by [W]rit of [S]ummons on April 25, 2016,
     naming as defendants [Armstrong], Barley Snyder[], Barnes &
     Thornburg, LLP[,] and Morgan Lewis and Bockius, LLP. [The
     plaintiffs] filed a [C]omplaint on October 10, 2017[,] naming
     [Armstrong] and [Brenntag] as defendants, to which defendant
     [Armstrong] filed [P]reliminary [O]bjections.             Defendant
     [Brenntag] filed a [M]otion for protective order on November 13,
     2017, asserting it was being forced to relitigate identical claims
     [the plaintiffs] filed in United Steel Workers of America Local
     285, CI-15-08680, and [because] it was not named in the [W]rit
     of [S]ummons. The [trial] court denied Brenntag’s [M]otion,
     stating the issues raised were more appropriately addressed
     pursuant to Pa.R.C.P. 1028. [Brenntag] then filed [P]reliminary
     [O]bjections[,] and a [M]otion for sanctions against Attorney
     Chada individually. The [P]reliminary [O]bjections were not
     resolved prior to the case being dismissed for failure to prosecute.

     B. Sanctions on Attorney Chada

     [Brenntag] filed its [M]otion for sanctions on December 21,
     2017….

     C. Disqualification of Attorney Chada

     On June 14, 2018, the [trial] court entered a [R]ule to [S]how
     [C]ause upon Attorney Chada to show why he should not be
     disqualified from the case due to his continuing and flagrant
     disregard for the court’s [O]rders and the Pennsylvania Rules of
     Civil Procedure. The court also stayed the cases at this time. On
     July 5, 2018, Attorney Chada filed a [M]otion requesting an

                                    -3-
J-A16034-20


       extension of time to respond to the court’s [R]ule, which the court
       granted by [O]rder dated July 6, 2018. On July 6, 2018, Attorney
       Chada filed his [A]nswer and [a M]otion to recuse. [Attorney]
       Chada then refiled this [M]otion on July 11, 2018. [Brenntag] filed
       responses on July 13, 2018, and July 27, 2018. [Armstrong] filed
       a response on July 27, 2018. After consideration of the [A]nswer
       and responses, the court entered an [O]pinion and [O]rder on
       September 4, 2018, disqualifying Attorney Chada as counsel of
       record for the [p]laintiffs in the thirty-four open cases. [The
       plaintiffs] did not seek reconsideration of this [O]rder or file an
       appeal.

       D. Closure of Case

       In its [O]rder of September 4, 2018, disqualifying Attorney Chada,
       the court extended the stay on the cases for an additional ninety
       days to allow the [p]laintiffs time to obtain new counsel[,] and for
       that counsel to enter his or her appearance. On December 19,
       2018, one hundred six days after the court’s [O]rder, [Brenntag]
       filed a [M]otion for entry of judgement non pros against the
       [plaintiffs,] based on the failure of the [plaintiffs] to obtain new
       counsel or enter a pro se appearance. On December 20, 2018,
       the [trial] court entered an [O]rder scheduling a hearing[,] which
       required the [plaintiffs] to appear and state the reason(s) the
       [M]otion should not be granted. The [plaintiffs] failed to appear
       for the January 10, 2019, hearing. On January 11, 2019, the court
       entered an [O]rder directing the prothonotary to close the case
       based on the [plaintiffs’] failure to prosecute.

       [The plaintiffs, represented by new counsel,] filed an appeal on
       February 11, 2019.[1]

USW Local 285 et al. v. Armstrong World Indus., No. CI-16-03605, 2019

Pa. Dist. & Cnty. Dec. LEXIS 6531, at *4-7 (C.P. Apr. 29, 2019) (footnote and

emphasis added).



____________________________________________


1The appeal of the 2016 case was docketed in this Court at No. 264 MDA
2019.


                                           -4-
J-A16034-20


      Thereafter, Armstrong and Brenntag filed an Application to dismiss the

appeal of the 2016 case, based upon the plaintiffs’ failure to file a [P]etition

to open the judgment of non pros. On July 7, 2019, this Court granted the

Motion to dismiss. USW Local 285 et al. v. Armstrong World Indus., No.

264 MDA 2019 (Order filed July 7, 2019). This Court denied reconsideration

of its Order on November 1, 2019. See id. (Order filed November 1, 2019).

The Pennsylvania Supreme Court denied allowance of appeal. USW, Local

285 v. Armstrong World Indus., 231 A.3d 779 (Pa. 2020).

      On July 24, 2018, during the first stay entered in the 2016 case,

Plaintiffs commenced this action by filing a Complaint asserting wrongful death

and survival actions, as well as other tort claims. Relevant to this appeal, in

Count Three of the Complaint, Bitzer and Karen alleged a cause of action

against Armstrong for battery. Specifically, the Complaint averred that Bitzer

had suffered secondary exposure to the toxic chemicals. Complaint, 7/24/18,

at ¶¶ 48-50. The Complaint averred that the exposures constituted a battery

against Bitzer and her unborn child, Karen. Id. at ¶¶ 50, 52-53. Karen was

born on March 30, 1987. Id. at ¶ 55. According to the Complaint, “[a]s a

direct and proximate result of [] Bitzer’s battery by toxic and hazardous

substances in the Bitzer Home while pregnant with Karen [], [] Bitzer delivered

a child with [] reproductive and developmental injuries.” Id. at ¶ 54.

      Count Six of the Complaint avers a similar battery claim against

Brenntag, as the manufacturer of the Safety Solvent. Id. at ¶¶ 78-90.


                                     -5-
J-A16034-20


      In Count Nine, Plaintiffs alleged a cause of action for intentional

misrepresentation against Barley Snyder. According to the Complaint, Barley

Snyder “paid for and directed the disposal of Employee Exposure and Medical

Records … within the meaning of 29 C.F.R. 1910.1020.”           Id. at ¶ 106.

Plaintiffs averred that when they requested Decedent’s medical records,

Barley Snyder “responded with intentional and knowingly false statements

about the existence” of Decedent’s records. Id. at ¶ 111. Plaintiffs asserted

that Barley Snyder’s statements were perpetrated to conceal the cause of

Decedent’s medical condition and death. Id. at ¶ 116.

      In Count Ten of the Complaint, Plaintiffs averred a cause of action

against Dr. Hay for breach of medical records confidentiality. The Complaint

averred that Dr. Hay owed a duty pursuant to 29 C.F.R. 1910.1020 to preserve

the confidentiality of Decedent’s medical records, and to produce those

records upon the proper request.       Complaint, 7/24/19, at ¶¶ 123-126.

According to the Complaint, Dr. Hay gave custody and control of the records

to Barley Snyder, which then disposed of the records, thereby breaching the

duty of maintaining confidentiality over a patient’s medical records. Id. at ¶¶

127-133.

      In the instant case, the trial court summarized the relevant procedural

history underlying the present appeal as follows:

            On July 24, 2018, [during the first stay entered in the 2016
      case,] [P]laintiffs commenced this action by filing a [C]omplaint,
      including claims that are identical to those brought against the
      same [D]efendants in thirty-five (35) other related cases. On

                                     -6-
J-A16034-20


      August 29, 2018, the [trial] court issued an [O]rder staying this
      case[,] and prohibiting Attorney [] Chada, who represents the
      [P]laintiffs in this action, from filing any further actions against
      these [D]efendants, or any further pleading in this case or the
      related cases, without leave of court. On November 6, 2018,
      following a status conference, the [trial] court lifted the stay[,]
      partially[,] to allow Attorney Chada to file non-frivolous pleadings
      in this case. This [O]rder also set deadlines to allow [D]efendants
      until November 27, 2018, to file preliminary objections, and to
      allow [P]laintiffs until December 17, 2018, to file responses to the
      preliminary objections.

             Defendants Brenntag …, [Armstrong], Barley Snyder, [] and
      [Dr. Hay,] timely filed [P]reliminary [O]bjections to [P]laintiffs’
      [C]omplaint. On December 17, 2018, Attorney Chada filed four
      [M]otions for leave to file responses in opposition to the
      [P]reliminary [O]bjections, which included [P]laintiffs’ responses
      as attachments. The [trial] court sustained the [P]reliminary
      [O]bjections and dismissed with prejudice all counts in [P]laintiffs’
      [C]omplaint[,] by [O]rder issued December 20, 2018. Plaintiffs
      filed a [N]otice of [A]ppeal from this [O]rder on January 14, 2019,
      and a [Pa.R.A.P. 1925(b)] [C]oncise [S]tatement of matters
      complained of on appeal on February 21, 2019.

Trial Court Opinion, 3/27/19, at 1-2.

      Before this Court, Defendants have filed Applications/Motions to dismiss

Plaintiffs’ appeal based upon waiver and Plaintiffs’ untimely filing of their




                                      -7-
J-A16034-20


appellate brief.2 Plaintiffs have filed responses to the Motions, and Defendants

have filed Replies thereto. These Applications/Motions have been deferred to

this panel for disposition.3

       Plaintiffs present the following claims for our review:

       1.    Did the [trial court] err when it failed to rule upon or even
       consider the causes of action asserted in the [C]omplaint by
       [Bitzer] and Karen [] (Counts Three and Six) for the injuries they
       sustained as a result of their exposure to the toxins in the Safety
       Solvent manufactured by Brenntag?

       2.     When it granted the [P]reliminary [O]bjections to all counts,
       did the [trial] court erroneously violate the rule that statute of
       limitations is an affirmative defense that must be raised in an
       Answer and adjudicated after the presentation of a full record?

       3.    Did the [trial] court err when it dismissed Count Nine, which
       sets forth a cause of action against Barley Snyder for Intentional
       Misrepresentation?

       4.    Did the [trial] court err when it dismissed Count Ten, which
       sets forth a cause of action against Dr. Hay for Breach of
       Confidentiality?
____________________________________________


2 Pennsylvania Rule of Appellate Procedure 2188 provides that, “[i]f an
appellant fails to file his … brief … within the time prescribed by these rules,
or within the time as extended, an appellee may move for dismissal of the
matter.” However, as Defendants suffered no prejudice resulting from the
delay, we decline to dismiss the appeal. See Warner v. Univ. of Pa. Health
Sys., 874 A.2d 644, 646 (Pa. Super. 2005) (stating that “[a]ppellant’s filing
faults were minor and have not impacted on [a]ppellee’s ability to respond.
Therefore, we decline to dismiss the appeal.”).

3As discussed infra, we decline to dismiss the appeals based upon the waiver
argument set forth on Defendants’ respective Applications/Motions. Rather,
we prefer to address the issues as presented by Plaintiffs, and determine
whether the issue of waiver is relevant in that context. Consequently, we
deny Defendants’ Applications/Motions to dismiss the appeal based upon
waiver.



                                           -8-
J-A16034-20



Brief for Appellants at 6-7.

       In their first claim, Plaintiffs argue that the trial court erred by failing to

rule upon or consider Counts Three and Six “for the injuries they sustained as

a result of their exposure to the toxins in the Safety Solvent manufactured by

Brenntag.” Brief for Appellant at 18. Plaintiffs state that in Count Three, they

alleged battery against Armstrong, based upon their secondary exposure to

toxic and hazardous substances, pursuant to Field v. Phila. Elec. Co., 565

A.2d 1170, 1180 (Pa. Super. 1989).4              According to Plaintiffs, Brenntag

manufactured the Safety Solvent, which included chemicals that were

“teratogens.”     Brief for Appellants at 19.      Plaintiffs argued that the toxic

chemicals crossed the placenta, causing “reproductive and developmental

injuries in Karen[.]” Id. Plaintiffs further argue that, in Count Six of their

Complaint, they averred a similar cause of action for battery against Brenntag,

as the manufacturer of the chemicals. Id. at 20. Plaintiffs now argue that

the trial court erred in addressing only the wrongful death and survival actions,

and not addressing their separate causes of action. Id. at 20. Thus, Plaintiffs

claim, they were precluded from asserting the applicability of the discovery

rule to defeat Defendants’ assertion of a statute of limitations defense. Id. at

21-22.


____________________________________________


4  In Field, this Court concluded that the appellee electric company had
produced a “contact” with the appellant, such that the company could be held
liable for battery. Field, 565 A.2d at 1178.

                                           -9-
J-A16034-20


      Brenntag counters that Plaintiffs’ challenge is waived, based upon their

failure to include this claim in their Pa.R.A.P. 1925(b) Concise Statement.

Brief for Brenntag at 9. Brenntag argues that Plaintiffs failed to raise any error

regarding the trial court’s application of the statutes of limitations. Id. at 12.

According to Brenntag, Plaintiffs’ Concise Statement makes no mention of the

statute of limitations. Id. Brenntag asserts that the claims regarding the

statute of limitations are therefore waived as well. Id.

       A party’s failure to include an issue in its Pa.R.A.P. 1925(b) concise

statement waives that issue on appeal.        Pa.R.A.P. 1925(b)(4)(vii).   Timely

filing of a response to a trial court’s Rule 1925(b) order is not enough to

preserve issues for appeal. Jiricko v. Geico Ins. Co., 947 A.2d 206, 210

(Pa. Super. 2008). Rule 1925 requires an appellant to “concisely identify each

error that the appellant intends to assert with sufficient detail to identify the

issue to be raised for the judge.” Pa.R.A.P. 1925(b)(4)(ii).       “Issues … not

raised in accordance with the provisions of (b)(4) are waived.” Pa.R.A.P.

1925(b)(vii). “[A c]oncise [s]tatement which is too vague to allow the courts

to identify the issues raised on appeal is the functional equivalent of no

[c]oncise [s]tatement at all.” Commonwealth v. Dowling, 778 A.2d 683,

686-87 (Pa. Super. 2001).

      Importantly, however, “[e]ach error identified in the [Rule 1925(b)

s]tatement will be deemed to include every subsidiary issue which was

raised in the trial court.” Pa.R.A.P. 1925(b)(4)(v) (emphasis added).          In


                                     - 10 -
J-A16034-20


accordance with the Official Note to Rule 1925, this Court has warned that

courts should guard “against being too quick to find waiver, claiming that Rule

1925(b) statements are either too vague or not specific enough.” Astorino

v. New Jersey Transit Corp., 912 A.2d 308, 309 (Pa. Super. 2006); see

also Pa.R.A.P. 1925, Official Note Subparagraph (b)(4).

      With this in mind, we review the Concise Statement filed by Plaintiffs.

Instantly, Plaintiffs’ Rule 1925(b) statement preserved the following claims for

appeal:

      a. [The trial court] erred as a matter of law and/or abused its
         discretion by not considering Plaintiffs’ Motion for Leave to File
         a Response in Opposition in regard to any of the four
         Defendants, thereby depriving the Plaintiffs of the opportunity
         to respond to Defendants’ Preliminary Objections.

      b. [The trial court] erred as a matter of law and/or abused its
         discretion by sustaining the Preliminary Objections and
         dismissing the Complaint when Plaintiffs had valid causes of
         action.

      c. [The trial court] erred as a matter of law and/or abused its
         discretion by denying Plaintiffs their due process rights under
         the United States Constitution and the Constitution of the
         Commonwealth of Pennsylvania by making a judgment on the
         pleadings, without considering all pleadings, and without
         affording Plaintiffs notice and an opportunity to be heard.

      d. [The trial court] erred as a matter of law and/or abused its
         discretion by dismissing the Complaint with prejudice and
         depriving Plaintiffs of the right to plead over in an [a]mended
         [c]omplaint.

      e. [The trial court] erred as a matter of law and/or abused its
         discretion by issuing inconsistent rulings when it sustained the
         Preliminary Objections and dismissed the Complaint in this
         case, despite the fact that it overruled Preliminary Objections


                                     - 11 -
J-A16034-20


         in thirty-five similar cases that involved the same claims and
         the same Defendants.

Plaintiffs’ Concise Statement, 2/21/19, at 2-3.

      None of the issues set forth above specifically challenge the trial court’s

dismissal of Counts Three and Six, as individual causes of action as to Bitzer

and Karen, and the applicability of the discovery rule.     Nor are the issues

“subsidiary” to any of the vague issues raised in Plaintiffs’ Concise Statement.

Consequently, we conclude that Plaintiffs have waived their first claim. See

Pa.R.A.P. 1925(b)(vii); Dowling, 778 A.2d at 686-87.

      In their second claim, Plaintiffs argue that the trial court improperly

sustained Defendants’ Preliminary Objections, because the statute of

limitations is an affirmative defense, which must be raised in an answer. Brief

for Appellant at 27. Although Plaintiffs cite one case in support, they offer no

further argument. See id.

      In their Concise Statement, Plaintiffs did not state this basis for relief.

Rather, Plaintiffs claimed a constitutional violation of their right to due

process, and a general claim that the trial court precluded them from filing a

response to the Preliminary Objections or an amended complaint.             See




                                     - 12 -
J-A16034-20


Concise Statement, ¶¶ a, c, d. Consequently, this claim is also waived.5 See

Pa.R.A.P. 1925(b)(vii); Dowling, 778 A.2d at 686-87.

       In their third claim, Plaintiffs argue that the trial court improperly

dismissed Count Nine of their Complaint, which sets forth a cause of action

against Barley Snyder for fraudulent misrepresentation. Brief for Appellants

at 28. Plaintiffs set forth the elements of a cause of action for fraudulent

misrepresentation, and the paragraphs of the Complaint purportedly

establishing those elements. Id. at 28-30. In particular, Plaintiffs take issue

with the trial court’s determination that Plaintiffs have failed to establish a

past or present misrepresentation.             Id. at 31.   According to Plaintiffs, the

Complaint alleges that after Barley Snyder destroyed documents, “it then lied

to Plaintiffs about their availability, with the intent to delay and prevent

Plaintiffs’ quest for truth.” Id. Plaintiffs argue that the trial court improperly

focused upon the Plaintiffs’ reference to Armstrong’s “intent to produce”

documents, while ignoring the averment that Barley Snyder had “destroyed

documents and then lied about their existence and accessibility.” Id. at 31.



____________________________________________


5 Even if Plaintiffs had preserved this claim, we would conclude that Plaintiffs
waived their claim by not preliminarily objecting to the preliminary objections.
“Where a party erroneously asserts substantive defenses in preliminary
objections[,] rather than to raise these defenses by answer or in new matter,
the failure of the opposing party to file preliminary objections to the defective
preliminary objections, raising the erroneous defenses, waives the procedural
defect and allows the trial court to rule on the preliminary
objections.” Richmond v. McHale, 35 A.3d 779, 782 (Pa. Super. 2012).


                                          - 13 -
J-A16034-20


On this basis, Plaintiffs assert, this Court should overturn the Preliminary

Objection as to Count Nine. Id. at 32.

      Once again, our review discloses that that the issues raised in Plaintiffs’

Concise Statement do not include or suggest the issue raised in Plaintiffs third

claim.   Plaintiffs’ general Concise Statement raises no specific claim as to

Count Nine, or the sufficiency of its pleading of a cause of action for fraudulent

misrepresentation. As such, this claim is waived. See Pa.R.A.P. 1925(b)(vii);

Dowling, 778 A.2d at 686-87.

      In their fourth claim, Plaintiffs argue that the trial court erred when it

dismissed Count Ten of their Complaint, which sets forth a cause of action

against Dr. Hay for breach of physician-patient confidentiality.        Brief for

Appellants at 33. In support, Plaintiffs state that Dr. Hay was employed by

Armstrong as the physician at Armstrong’s Floor Plant. Id. Plaintiffs contend

that Decedent “was entitled to the regulatory protections provided by the

Occupational Safety and Health Administration’s (OSHA) Access to Employee

Exposure and Medical Records. 29 C.F.R. § 1910.1020.” Brief for Appellants

at 33. Plaintiffs state that under section 1910.1020(a), “[t]he purpose of this

section is to provide employees and their designated representatives a right

of access to relevant exposure and medical records;” and that the activities

involved in complying with that section may be carried out, on behalf of the

employer, by the physician or other health care personnel in charge of

employee medical records. Id. Plaintiffs argue that “[t]here is no provision


                                     - 14 -
J-A16034-20


in section .1020(a) that required [Dr.] Hay to treat [Decedent].” Id. Further,

Plaintiffs assert that the section does not require a physician-patient

relationship. Id. at 34. At no time did they provide authorization for Barley

Snyder to obtain decedent’s Employee Exposure and Medical Records. Id.

According to Plaintiffs, Dr. Hay concealed Decedent’s medical records and

regulatory medical surveillance, and this caused Decedent to develop multiple

myeloma and allowed it to progress to Decedent’s death. Id. at 36.

      Plaintiffs dispute the trial court’s determination that OSHA does not

create a private cause of action against an employer for a violation. Id. at

37. Plaintiffs additionally dispute the trial court’s conclusion that a physician-

patient relationship is essential for a cause of action for breach of

confidentiality.   Id.   Thus, Plaintiffs argue that the trial court erred in

sustaining a Preliminary Objection as to Count Ten of the Complaint. Id. at

39.

      Once again, our review of the Concise Statement filed by Plaintiffs

discloses no issue based upon the trial court sustaining the Preliminary

Objection as to Count Ten, or an issue implicating the arguments set forth

above. Nor is Plaintiffs’ claim subsidiary to any claim raised in the Preliminary

Objections.   Accordingly, we must deem this issue waived.        See Pa.R.A.P.

1925(b)(vii); Dowling, 778 A.2d at 686-87.




                                     - 15 -
J-A16034-20


      Defendants’ Applications/Motions to dismiss this appeal based upon

waiver and Applications and Motions to dismiss this appeal based upon

Plaintiffs’ late filings are hereby denied.   Order sustaining the Preliminary

Objections affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2020




                                     - 16 -